Case 2:17-cv-03482-RJD-SIL Document 50 Filed 10/08/20 Page 1 of 2 PageID #: 623




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________
                                        )
 UNITED STATES OF AMERICA,              )                 Case No. 2:17-cv-3482-RJD-SIL
                                        )
          Plaintiff,                    )                 The Hon. Raymond J. Dearie, U.S.D.J.
                                        )
          v.                            )                 The Hon. Steven I. Locke, U.S.M.J.
                                        )
 GEORGES BRIGUET,                       )
                                        )
          Defendant.                    )
 _______________________________________)

                                             STIPULATION

        The parties hereby stipulate to the truth of the following facts for purposes of this action:

        1.      On June 30, 2008, the U.S. government requested that a federal court authorize

the IRS to serve UBS with an official document known as a summons. The summons required

UBS to provide the IRS with the names of all of its U.S. clients with accounts in Switzerland that

had not been disclosed by the bank.

        2.      On July 1, 2008, via a public order, the court granted the government’s request.

        3.      Shortly thereafter, the IRS served UBS with the summons.

        4.      On July 17, 2008, UBS publicly announced that it would no longer provide

offshore banking services to U.S. residents through its Swiss branches.

        5.      On July 17, 2008, UBS publicly announced that it was working to disclose to the

U.S. government the names of U.S. clients who may have engaged in tax fraud.

        6.      On February 18, 2009, UBS entered into a publicly announced deferred

prosecution agreement on charges of conspiring to defraud the United States by impeding the

IRS. As part of the agreement, UBS agreed to provide the United States government with the

identities of certain of its U.S. clients.
Case 2:17-cv-03482-RJD-SIL Document 50 Filed 10/08/20 Page 2 of 2 PageID #: 624




                                Respectfully submitted,

 For the UNITED STATES OF AMERICA:               For GEORGES BRIGUET:

 /s/ Arie M. Rubenstein                          /s/ Brian Ketcham
 ARIE M. RUBENSTEIN                              BRIAN KETCHAM
 Trial Attorney, Tax Division                    4 World Trade Center, 29th Floor
 U.S. Department of Justice                      150 Greenwich Street
 P.O. Box 55                                     New York, New York 100007
 Washington, D.C. 20044                          Tel: (212) 518-6380
 202-307-6588 (v)                                Fax: (866) 467-7591
 202-514-5238 (f)                                Email: bk@ketchampllc.com
 Arie.M.Rubenstein@usdoj.gov
